          Case 1:19-cr-00300-VSB Document 43
                                          42 Filed 06/22/20
                                                   06/17/20 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                       June 17, 2020                  6/22/2020
                                                                      The status conference scheduled for June 17, 2020 is
By ECF                                                                hereby adjourned. A motion hearing is scheduled for July
                                                                      27, 2020 at 10:00 a.m. The adjournment is necessary to
The Honorable Vernon S. Broderick                                     allow the parties time to fully brief the defendants pending
United States District Judge                                          suppression motion amidst the conditions of the ongoing
Southern District of New York                                         national emergency surrounding COVID-19. The Court
Thurgood Marshall United States Courthouse                            finds that the ends of justice served by granting a
40 Foley Square                                                       continuance outweigh the best interests of the public and
New York, NY 10007                                                    the defendant in a speedy trial. Accordingly, it is further
                                                                      ordered that the time between June 17, 2020 and July 27,
   Re:     United States v. Darrel Harris, 19 CR 300 (VSB)            2020 is hereby excluded under the Speedy Trial Act, 18
                                                                      U.S.C. 3161 (h)(7)(A), in the interest of justice.
Dear Judge Broderick,

        The Government respectfully writes on behalf of the parties to advise the Court that the
parties do not believe a hearing is required on the defendant’s pending release motion filed on
May 15, 2020 and that the defendant does not request such a hearing. Separately, the Government
writes on behalf of the defendant to request an extension of the current briefing schedule on the
defendant’s pending suppression motion filed on March 9, 2020. In particular, the defendant
requests that the date for any reply be extended from May 29, 2020 to July 17, 2020. The
Government does not object to this request and joins with the defendant in further requesting that
the Court schedule a status conference on the fully-briefed motion during the week of July 27,
2020 or whenever thereafter is most convenient for the Court. Finally, with the consent of the
defendant, the Government requests that the Court exclude time under the Speedy Trial Act from
June 17, 2020 through the date of the status conference pursuant to 18 U.S.C. § 3161(h)(7) on the
basis that the interests of the public and the defendant in a speedy trial are outweighed here by the
interests of the defendant in having further time to brief fully the defendant’s pending suppression
motion for the consideration of the Court amidst the conditions of the ongoing national emergency.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

cc: Robert Baum (Federal Defenders of New York, Inc.) (by ECF)
    Christopher Flood (Federal Defenders of New York, Inc.) (by ECF)
    Tamara Giwa (Federal Defenders of New York, Inc.) (by ECF)
